                                                                                      Date: 2013-11-15




                                                                                                                                                                      Create an Account




             Home           Browse           Ebooks      Bibles      Tanclassics            Booklets        Saints          Title, Author, ISBN, etc.
             Press Release | Sale Items | New Releases | Coming Soon | New Editions | Best Sellers | Request Our Catalog


                                                                               Fundamentals of Catholic Dogma
                                                                               By: Dr. Ludwig Ott                                                  23            Price: $49.95
                           Engage
                           Your Faith
                                                                                   Rate this Item:
                                                                                                                                                  Like
                                                                                                                                                                 Sale: $39.96
                           You can learn at                                             0      More 0                                                           Quantity: 1
                           your ow n pace and
              > Shop       in your ow n space.

                           We offer many
                           exciting courses in
                           Theology, History,                                      Price: $49.95 $39.96       Add to Cart
                           Literature and the
                           Saints. Choose a
                           Topic or Professor                                      Item No. 2350
                           and w atch a preview                                    ISBN: 9780895558053
                           video to get started.                                   Publisher: Saint Benedict Press, LLC                                    Sign up for e-mail updates from
                                                                                   Imprint: TAN Books                                                                TAN Books!
                                                                                   Publication Date: 2009
                                                                                   Binding: Hardcover                                                               Your email:
                                                                                   Dimensions: 6" X 9"
                                                                                   Pages: 560 pgs


                                                                                   This book will be available soon. Pre-order today!

                      Learn More                                                   New HARDBOUND EDITION will be ready for shipment by
                                                                                   December 2013!

                                                                                   Long considered to be one of TAN's most essential titles, The
                                                                                   Fundamentals of Catholic Dogma, is widely recognized as one
                                                                                   of the greatest summaries of Catholic dogma ever put between
                                                                                   two covers.
              TAN Exclusive
              Douay-Rheims, RSV-CE &                                               This one-volume encyclopedia of doctrines explains exactly what
              NABRE Bibles                                                         the Church teaches on any particular topic. It includes
              All of our bibles are made w ith                                     information on when a pronouncement was made and provides
              quality materials and bound                                          the sources from Scripture, Church Councils, Papal statements
              beautifully so they w ill last a                                     and the Fathers and Doctors of the Church.
              lifetime. Each volume includes
              supplemental materials to aid in
              reflection and study.                                                                                                                              Light in the Heavens
                                                                                   About The Author
                                                                                   Doctor Ludwig Ott was born in 1906 at Neumarkt, Germany. He was
                                                                                   later ordained a priest in 1930 after studying at the Catholic
                                                                                   University of Eichstaett-Ingolstadt. He received his doctorate degree
                                                                                   under Martin Grabmann in Munich and went on to study the
open in browser PRO version                 Are you a developer? Try out the HTML to PDF API                                                                                                 pdfcrowd.com




              Case Case
                   3:16-cv-00695-FDW-DCK     – 1-17
                        3:16-cv-00695 Document 3 – 94-18
                                          Document  Filed 09/29/16
                                                           Filed 11/14/18
                                                                    Page 3Page
                                                                           of 101 of 4
                                                                                    Date: 2014-01-06




TAN Books | Fundamentals of Catholic Dogma | NOTE: This title is available US Distribution only. Lo...   https://tanbooks.benedictpress.com/index.php/page/shop:flypage/product_id/79/keywords/fundamentals/




                                                                                                                              Title, Author, ISBN, etc.
                Press Release | Sale Items | New Releases | Coming Soon | New Editions | Best Sellers | Request Our Catalog


                                                                                      Fundamentals of Catholic Dogma
                                                                                      By: Dr. Ludwig Ott                                                           Price: $49.95
                             Engage
                             Your Faith
                                                                                       Rate this Item:                                                             Sale: $39.96
                            You can learn at your                                                                                                                 Quantity:
                 > Shop     own pace and in
                            your own space.

                            We offer many
                            exciting courses in
                            Theology, History,                                        Price: $49.95 $39.96      Add to Cart
                            Literature and the
                            Saints. Choose a
                                                                                      Item No. 2350
                            Topic or Professor
                            and watch a preview                                       ISBN: 9780895558053
                            video to get started.                                     Publisher: Saint Benedict Press, LLC                                    Sign up for e-mail updates from
                                                                                      Imprint: TAN Books                                                                TAN Books!
                                                                                      Publication Date: 2009
                                                                                      Binding: Hardcover                                                                Your email:
                                                                                      Dimensions: 6" X 9"
                                                                                      Pages: 560 pgs


                                                                                      This book will be available soon. Pre-order today!
                         Learn More                                                   NOTE: This title is available for US Distribution only.


                                                                                      Long considered to be one of TAN's most essential titles, The
                                                                                      Fundamentals of Catholic Dogma, is widely recognized as
                                                                                      one of the greatest summaries of Catholic dogma ever put
                                                                                      between two covers.


1 of 3                                                                                                                                                                                     06/01/2014 16:49




                      Case Case
                           3:16-cv-00695-FDW-DCK     – 1-17
                                3:16-cv-00695 Document 4 – 94-18
                                                  Document  Filed 09/29/16
                                                                   Filed 11/14/18
                                                                            Page 4Page
                                                                                   of 102 of 4
                                                                                    Date: 2014-02-11




TAN Books | Fundamentals of Catholic Dogma | NOTE: This title is available US Distribution only. Lo...                                       https://www.tanbooks.com/index.php/page/shop:flypage/product_id/79/




                                                                                                                                Title, Author, ISBN, etc.
                            Press Release | Sale Items | New Releases | Coming Soon | New Editions | Best Sellers | Request Our Catalog


                                                                                        Fundamentals of Catholic Dogma
                                                                                        By: Dr. Ludwig Ott
                                          Engage
                                                                                         Rate this Item:
                                          Your Faith
                                          You can learn at your
                             > Shop       own pace and in
                                          your own space.

                                          We offer many
                                          exciting courses in
                                          Theology, History,                             Price: $49.95 $39.96     Add to Cart
                                          Literature and the
                                          Saints. Choose a                               Item No. 2350
                                          Topic or Professor
                                          and watch a preview                            ISBN: 9780895558053
                                          video to get started.                          Publisher: Saint Benedict Press, LLC
                                                                                         Imprint: TAN Books
                                                                                         Publication Date: 2009
                                                                                         Binding: Hardcover
                                                                                         Pages: 568 pgs


                                                                                         This book will be available soon. Pre-order today!

                                                                                         NOTE: This title is available for US Distribution only.
                                      Learn More

                                                                                         Long considered to be one of TAN's most essential titles, The
                                                                                         Fundamentals of Catholic Dogma, is widely recognized as
                                                                                         one of the greatest summaries of Catholic dogma ever put
                                                                                         between two covers.
                             TAN Exclusive
                             Douay-Rheims, RSV-CE                                        This one-volume encyclopedia of doctrines explains exactly what
                             & NABRE Bibles                                              the Church teaches on any particular topic. It includes
                             All of our bibles are made with                             information on when a pronouncement was made and provides
                             quality materials and bound                                 the sources from Scripture, Church Councils, Papal statements
                             beautifully so they will last a
                                                                                         and the Fathers and Doctors of the Church.
                             lifetime. Each volume includes
                             supplemental materials to aid in




1 of 3                                                                                                                                                                                         11/02/2014 10:26




                      Case Case
                           3:16-cv-00695-FDW-DCK     – 1-17
                                3:16-cv-00695 Document 5 – 94-18
                                                  Document  Filed 09/29/16
                                                                   Filed 11/14/18
                                                                            Page 5Page
                                                                                   of 103 of 4
                           Date: 2014-03-17




Case Case
     3:16-cv-00695-FDW-DCK     – 1-17
          3:16-cv-00695 Document 6 – 94-18
                            Document  Filed 09/29/16
                                             Filed 11/14/18
                                                      Page 6Page
                                                             of 104 of 4
